REASONS FOR ALLOWANCE
Claims 1-16 and 21-22 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1-16, the prior art does not teach or suggest, in addition to the other claimed limitations a tire comprising a tread portion with crown sipes, middle sipes, and shoulder sipes, depths of the crown sipes are smaller than depths of the middle sipes, depths of the shoulder sipes are smaller than the depths of the middle sipes, and the crown sipes each have a crown bend portion that bends at an angle of from 95 to 115 degrees in a tread plan view; regarding claim 21, the prior art does not teach or suggest, in addition to the other claimed limitations a tire comprising a tread portion with crown sipes, middle sipes, and shoulder sipes, depths of the crown sipes are smaller than depths of the middle sipes, depths of the shoulder sipes are smaller than the depths of the middle sipes, and the crown sipes each have one end terminating within the block, and the difference in length between sipe perpendiculars extending from the one end to block edges on both sides of the sipe is equal to or less than 10%, regarding claim 22, the prior art does not teach or suggest, in addition to the other claimed limitations a tire comprising a tread portion with crown sipes, middle sipes, and shoulder sipes, maximum depths of the crown sipes are smaller than maximum depths of the middle sipes, maximum depths of the shoulder sipes are smaller than the maximum depths of the middle sipes, and the maximum depth of the crown sipes and the maximum depth of the shoulder sipes are in a range of from 60% to 80 % of radial heights of the blocks on which the crown sipes and the shoulder sipes are provided.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        June 19, 2021

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749